                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                   ASHEVILLE DIVISION
                                  CASE NUMBER 1:20CV66

JANE ROE,                                    )
                                             )
         Plaintiff,                          )
                                             )
v.                                           )              NOTICE OF APPEARANCE
                                             )
UNITED STATES OF AMERICA, et al.,            )
                                             )
         Defendants.                         )
         Assistant United States Attorney Caroline B. McLean hereby enters an appearance as

counsel on behalf of Defendants United States of America, Judicial Conference of the United

States, Administrative Office of the United States Courts, United States Court of Appeals for the

Fourth Circuit, Judicial Council of the Fourth Circuit, Federal Public Defenders’ Office, the

Federal Public Defender named in the complaint (the “FPD”), 1 in his official capacity, Roslynn

R. Mauskopf and James C. Duff, in their official capacities, General Counsel Sheryl L. Walter,

Chief Judge Roger L. Gregory, and Circuit Executive James N. Ishida, in their individual and

official capacities in this case.

         This the 12th day of May, 2020.

                                             R. ANDREW MURRAY
                                             United States Attorney

                                             s/Caroline B. McLean
                                             CAROLINE B. McLEAN
                                             Assistant United States Attorney
                                             N.C. Bar No. 41094
                                             Room 233, US Courthouse
                                             100 Otis Street
                                             Asheville, NC 28801
                                             Tel: 828-259-0673
                                             Fax: 828-271-4327
                                             E-Mail: Caroline.McLean@usdoj.gov




1
    The name of the
           Case     FPD is redacted in Plaintiff’s
                  1:20-cv-00066-WGY       Document complaint.
                                                      33 Filed 05/12/20 Page 1 of 1
